Title: Memorandum for Nicholas Lewis, [ca. 7 November 1790]
From: Jefferson, Thomas
To: Lewis, Nicholas



[ca. 7 Nov. 1790]

Mr. Randolph and my daughters being to remain at Monticello, are to be furnished with whatever the plantations will furnish, to wit, corn, fodder, wheat, what beeves there may be, shoats, milch cows, fire-wood to be cut by the plantation negroes, and brought in by the mule-cart or ox-cart.
Tom or Phill to go to mill for the house as usual. They are to have also the use of the house-servants, to wit, Ursula, Critta, Sally, Bet, Wormeley and Joe. So also of Betty Hemings, should her services be necessary. To be always cloathed and fed by me.
A wash house 16. feet square to be built and placed where I pointed out to George.
Two meat-houses to be made, about the same size each, 12 feet apart and a cover over the whole: one of them for me, the other for Mr. Randolph and the passage between, for their dairy. All these to be of logs covered with clapboards.
A stable to be built on the same plan with the meat-house, the rooms 14. by 16. The passage the same, of logs, below the gate where I have pointed out to George.
The fences which inclose the house, garden and orchard to be well repaired with chesnut rails, and a partition fence run between the yard and garden as formerly.
